By Charlton, Judge.
It is the universal practice of captors, and it is a right incidentally appertaining to the powers vested in them, to apportion the crew of the captured vessel, as sound discretion, founded upon the safety of the prize, may suggest. A portion of the crew is always selected and detained for the purpose of affording testimony. The control which the captors possess and exercise over the papers of the captured, they possess and may exercise over that part of the crew which may be chosen, for giving testimony, when required to be used on the trial.
In England the crew remain with the captors, or are re-cognised to give testimony upon the standing, or other interrogatories of the admiralty.
For the purpose of testimony, a seaman is a component part of his ship, and until an adjudication is had he is in the custody of the captors, unless the admiralty takes some other method to obtain his testimony. The seaman may at any moment apply to that jurisdiction, and solicit the taking of his deposition, after which, the restraint imposed upon him by the captors, will necessarily cease ; or he may stipulate for his appearance.
When these privileges are refused him, I should always be happy to extend to that valuable class of our citizens, the benefit of the writ of habeas corpus, for in resisting any violation upon the personal liberty of a citizen, I cannot be supposed to combat with any other jurisdiction.

Prisoners remanded.